DECISION
Plaintiffs filed an appeal with this court challenging Defendant's denial of their application for farm use special assessment for the 2010-11 tax year. The court held a case management hearing, by telephone, on November 23, 2010. Alan Day (Day) appeared for Plaintiffs. Steve Nasset appeared for Defendant.
The following facts are a composite of statements made during the November 23, 2010, hearing and information gleaned from the pleadings.
The property at issue is identified as assessor's Account 1311123, and consists of 25.96 acres of land Plaintiffs intended to use for grazing cattle. The property is zoned for exclusive farm use (EFU), and has in the past benefited from farm use special assessment.
Defendant disqualified the property from farm use special assessment for the 2009-10 tax year for lack of qualifying farm use. Plaintiffs reapplied for special assessment for the 2010-11 tax year.
Defendant sent an appraiser to visit the property on June 1, 2010, to verify that farming was taking place. The appraiser did not observe any qualifying farming activity. Accordingly, on June 2, 2010, Defendant denied Plaintiffs' application for special assessment. Plaintiffs timely appealed.
During the November 23, 2010, hearing, Day candidly acknowledged that he was somewhat unclear as to the specific requirements for special assessment. Additionally, Day *Page 2 
stated that no actual farming took place in 2010. Specifically, Plaintiffs did not graze any cattle on the land, which was Plaintiffs' planned farming practice for 2010.
In order to receive farm use special assessment for land zoned exclusively for farm use, Oregon law requires that the land be "used exclusively for farm use[.]" ORS 308A.062(1).1 By statute, the term "`farm use' means the current employment of land for the primary purpose of obtaining a profit in money by" one of the many sanctioned farming practices described in the statute. ORS 308A.056(1). Grazing cattle is a qualifying farm use. ORS 308A.056(1)(b).
Unfortunately for Plaintiffs, they did not graze cattle or otherwise actually farm the subject property in 2010. Accordingly, Defendant's denial of Plaintiffs' application for farm use special assessment for the 2010-11 tax year was consistent with law and Plaintiffs' appeal is therefore denied. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiffs' appeal for farm use special assessment for the 2010-11 tax year is denied because Plaintiffs did not farm the property in 2010.
Dated this ____ day of December 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
1 References to the Oregon Revised Statutes (ORS) are to 2009. *Page 1